Nationwide Marathon® CVUL Corporate Flexible Premium Adjustable Variable Universal Life Insurance issued by Nationwide Life Insurance Company through Nationwide VLI Separate Account-4 The date of this prospectus is May 1, 2010 , as amended July 30, 2010 . PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help prospective Policy Owners become as fully informed as possible in making a decision to purchase or not to purchase this variable life insurance policy.We encourage prospective Policy Owners to take the time to understand the Policy, its potential benefits and risks, and how it might or might not benefit them.In consultation with their financial adviser, prospective Policy Owners should use this prospectus in conjunction with the Policy and composite illustration to compare the benefits and risks of this Policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If Policy Owners, or prospective Policy Owners, have Policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the Policy. Telephone: 1-877-351-8808 TDD: Internet 1-800-238-3035 www.nationwide.com U.S. Mail: Nationwide Life Insurance Company Corporate Insurance Markets One Nationwide Plaza (1-11-401) Columbus, OH43215-2220 Policy Owners and prospective Policy Owners should carefully read the Policy along with this prospectus. This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This Policy is NOT: FDIC insured; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This Policy MAY decrease in value to the point of being valueless. The purpose of the Policy is to provide corporate entities a vehicle to informally finance certain employee benefit plans.If a prospective Policy Owner's primary need is not life insurance protection, then purchasing the Policy may not be in their best interest.We make no claim that the Policy is in any way similar or comparable to a systematic investment plan of a mutual fund. The Policy includes an Enhancement Benefit which is a partial return of charges upon certain surrenders.Policies without such a benefit may have lower overall charges when compared to the policies described in this prospectus.There are no additional charges associated with the Enhancement Benefit, but the Enhancement Benefit does result in overall charges of the Policy being slightly higher when compared to not having an Enhancement Benefit as part of the Policy.The value of this benefit may be more than off-set by the additional charges associated with offering such a benefit. In thinking about buying the Policy to replace existing life insurance, please carefully consider its advantages versus those of the policy to be replaced, as well as any replacement costs.As always, consult a financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this Policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. 1 Table of Contents Page In Summary: Policy Benefits 4 In Summary: Policy Risks 6 In Summary: Fee Tables 8 Policy Investment Options 14 Fixed Account Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 16 Sub-Account Transfers Fixed Account Transfers Submitting a Transfer Request The Policy 18 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Enhancement Benefit Changing the Amount of Base Policy Insurance Coverage The Minimum Required Death Benefit Right of Conversion Exchanging the Policy Terminating the Policy Assigning the Policy Reports and Illustrations Policy Riders 1 Change of Insured Rider Supplemental Insurance Rider Policy and Rider Charges 27 Banded Policy Charges and How We Assign a Band to the Policy Premium Load Base Policy Cost of Insurance Base Variable Account Asset Charge Base Specified Amount Charge Administrative Charge Illustration Charge Policy Rider Charges Mutual Fund Operating Expenses A Note on Charges Information on Underlying Mutual Fund Payments Policy Loans 36 Loan Amount and Interest Charged Collateral and Interest Earned Net Effect of Policy Loans Repayment Lapse 36 Grace Period Reinstatement Surrenders 37 Full Surrender Partial Surrender 2 Table of Contents (continued) The Death Benefit 38 Calculation of the Death Benefit Death Benefit Options Maximum Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 40 Extending Coverage Beyond the Maturity Date Payment of Policy Proceeds 41 Taxes 41 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals and Loans Surrendering the Policy; Maturity Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of the Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life Insurance Company 47 Nationwide VLI Separate Account-4 47 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Compensation Paid to Insurance Agents Selling this Product 49 Direct Compensation Indirect Compensation Legal Proceedings 50 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 52 Appendix A: Sub-Account Information 53 Appendix B: Definitions 62 Appendix C: Blending Examples of Policy Charges 65 Appendix D: Factors Used in Calculating the Enhancement Benefit 67 Appendix E: State Variations 68 3 Appendix B defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of the Policy is life insurance coverage.While the Policy is In Force, we will pay the Death Benefit to the Beneficiary when the Insured dies.The purpose of the Policy is to provide corporate entities a vehicle for informally financing certain employee benefit plans (such as executive deferred compensation plans), not to provide individuals with a Death Benefit.To fulfill this purpose, the Policy Owner designates the Beneficiary, not the Insured. Choice of Death Benefit Options The Policy Owner may choose one of three (3) available Death Benefit options. Payout The Policy Owner or the Beneficiary may choose to receive the Policy Proceeds, in a lump sum, or the Proceeds can be left on deposit with us in an interest-bearing account. Riders The Policy Owner may elect any of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Change of Insured Rider (automatically issued at no charge); and · Supplemental Insurance Rider. Consolidated Purchase and Banded Policy Charges In most cases, a corporation purchasing this corporate owned variable life insurance will acquire multiple policies at the same time and may make additional multiple policy purchases from time to time.We call each of these multiple policy purchases a Block Purchase.We provide price breaks through a banded charge structure to pass on to the Policy Owner the benefit of the economies of scale associated with making Block Purchases.Charges from band to band do not always decrease every single policy charge, but in the aggregate overall charges do decline in each higher band.The "Policy and Rider Charges" section of this prospectus provides a detailed explanation of how banded charges operate. The Policy is designed to provide certain price reductions as the size of the Consolidated Purchase grows through multiple Block Purchases made by a Policy Owner.The charges are divided into tiers or "bands" based on first-year premium for that Block Purchase.Banded charges assessed on policies within a Block Purchase will be the same and will never change.Band 1 is applied where aggregate first-year Premium on the Block Purchase is between $100,000 and $249,999 with Band 2 applied where the aggregate first-year Premium is between $250,000 and under $500,000.We will apply Band 3 on aggregate first-year Premium between $500,000 and under $1,000,000, with Band 4 applied to first-year Premium equal to or exceeding $1,000,000. When the Policy Owner makes the initial Block Purchase, it is impossible to determine the amount of first-year Premium that actually will be paid so the band assigned is determined by assuming the first-year Premium on the Block Purchase will be the Code Section 7702A 7-pay test limit.The 7-pay test assigns a maximum level Premium for each of the first seven policy years.The 7-pay limit will vary with each policy based on a number of factors, including the Total Specified Amount, the age of the Insured at issue, any Substandard Ratings, and is also adjusted by any Premium exchanged into the Policy under Section 1035 of the Code.For all subsequent Block Purchases the charge band is assigned based on the actual first-year Premium received up to the 7-pay limit for all previous Block Purchases plus the Code Section 7702A first-year Premium limit on the new Block Purchase.We only count Premium up to the 7-pay limit in assigning charge bands because the majority of policies we issue as non-MECs and we priced this product on that basis. Prospective purchasers may ask their representative for illustrations showing how Premium is applied for banding purposes based on each individual policy issued in conjunction with a Consolidated Purchase. For details on how we determine the band applied to each Block Purchase and the amount of first-year Premium we consider in each Block Purchase, please see "Banded Charges and How We Assign a Band to the Policy" sub-section of the "Policy and Rider Charges" section of this prospectus.Charges that utilize a banded charge structure include: ·Premium Load ·Base Policy Cost of Insurance ·Supplemental Insurance Rider Cost of Insurance ·Base Variable Account Asset Charge ·Supplemental Insurance Rider Asset Charge 4 ·Base Policy Specified Amount Charge ·Supplemental Insurance Rider Specified Amount Charge Charges that do not utilize a banded charge structure include: ·Illustration Charge ·Per Policy Charge A registered representative can provide illustrations demonstrating the differences in policy charges assuming varying Consolidated Purchase scenarios.
